Citation Nr: 0947240	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-39 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from November 2002 to 
September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
granted service connection and a 10 percent rating for a left 
knee disability (patellofemoral syndrome), effective 
September 25, 2003.  

An August 2005 RO decision granted service connection for a 
popliteal cyst of the Veteran's left knee and recharacterized 
the Veteran's service-connected left knee disability as 
patellofemoral syndrome with a popliteal cyst.  The 10 
percent rating was continued at that time.  

The May 2004 RO decision also addressed other matters. The 
Veteran was notified of this decision by way of a June 2004 
letter.  In April 2005, the Veteran filed a notice of 
disagreement addressing numerous matters.  The RO issued a 
statement of the case in August 2005.  The record does not 
reflect that a timely substantive appeal has been submitted 
as to any other matters, thus, the Board does not have 
jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 
20.302.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

A January 2005 report from Ocean Sports Medicine and 
Orthopaedics related an impression of a possible torn 
meniscus of the left knee.  The examiner indicated that a 
magnetic resonance imaging (MRI) scan should be obtained.  A 
January 2005 magnetic resonance imaging (MRI) report, as to 
the Veteran's left knee joint, from Conway Medical Center 
related an impression of probable volume averaging with joint 
fluid adjacent to the anterior horn of the lateral meniscus 
unlikely to represent a very small radial tear.  It was also 
noted that symptoms were reported on the medial aspect of the 
joint.  

A June 2005 report from Ocean Sports Medicine and 
Orthopaedics noted that the Veteran was originally seen in 
January 2005 for her left knee and that she was subsequently 
seen again in February 2005.  The examiner reported that the 
Veteran's knee continued to bother her.  The examiner stated 
that the Veteran had pain in the knee which she localized to 
the anteriomedial area and that she had episodes of weakness 
and giving way, as well as swelling.  The examiner noted that 
an MRI report dated in January 2005 suggested a possible 
meniscus tear.  The impression was a torn medial meniscus.  
The examiner recommended an arthroscopy of the left knee.  It 
was noted that the Veteran was quite desirous of proceeding 
to the arthroscopy and arthroscopic surgery.  

The Veteran was last afforded a VA orthopedic examination in 
July 2006.  The diagnosis was a normal examination of the 
left knee.  The examiner noted that the Veteran had X-rays 
taken of the knee at a VA facility in June 2006 and that the 
report was normal.  The examiner also stated that the Veteran 
underwent a magnetic resonance imaging (MRI) study, as to the 
left knee, in March 2006 and that the report indicated that 
she had a normal left knee.  The Board observes that there is 
no indication that the examiner reviewed the Veteran's claims 
file.  The examiner also did not discuss the June 2005 report 
from Ocean Sports Medicine and Orthopaedics that related an 
impression of a torn medical meniscus and recommended an 
arthroscopy of the left knee.  

The Board notes that in her December 2006 VA Form 9, the 
Veteran reported that she had received two distinct diagnoses 
for her left knee.  She stated that she received a 
recommendation from an orthopedic surgeon that she undergo 
arthroscopic surgery because of an MRI indicating a meniscus 
tear.  She also reported that, since that time, she had been 
evaluated by the VA and informed that her knee had a normal 
range limits and that MRI results were unremarkable.  The 
Veteran indicated that she needed to obtain a second opinion 
from an orthopedic physician and that she was currently 
awaiting an appointment.  

In December 2006, the RO requested that the Veteran submit 
evidence of the second opinion.  The Veteran did not respond.  

The Board observes that the Veteran has not been afforded a 
VA examination as to her service-connected left knee 
disability in three and a half years.  Additionally, due to 
the Veteran's report that she would obtain a second opinion 
as to her left knee disability, and the conflicting evidence 
discussed above, the record raises a question as to the 
current severity of the Veteran's service-connected left knee 
disability.  Further, the Veteran's representative has 
specifically requested that she be afforded a new 
examination.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The Board notes that the claims file contains no record of 
any treatment (VA or private) for knee problems since 
September 2006.  Prior to the examination, any outstanding 
records of pertinent treatment should be obtained and added 
to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated her for 
left knee problems since September 2006.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
September 2006 should be obtained.  

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected left knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
indicated tests should be conducted, 
including X-ray (to include an MRI if so 
indicated), and all symptoms associated 
with the Veteran's service-connected left 
knee disability should be described in 
detail.  Specifically, the examiner should 
conduct a thorough orthopedic examination 
of the Veteran's left knee disability and 
provide a diagnosis of any pathology 
found.  

In examining the left knee 
disability, the examiner should 
document any limitation of motion 
(in degrees) of the Veteran's left 
knee, to include providing the point 
at which painful motion begins.  The 
examiner should also indicate 
whether there is any guarding on 
motion and the degrees at which the 
guarding starts.  The examination 
should also comment as to whether 
(and if so, to what extent) the knee 
disability includes instability.  

The examiner should be asked to 
indicate whether pain or weakness 
significantly limits functional 
ability during flare-ups or when the 
left knee is used repeatedly over a 
period of time.  The examiner should 
also be asked to determine whether 
the joint exhibits weakened 
movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed 
in terms of additional range-of-
motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not 
feasible to express any functional 
impairment caused by pain, weakened 
movement, excess fatigability or 
incoordination, found in terms of 
additional range-of motion loss, the 
examiner should so state.  

The examiner should also 
specifically comment on the June 
2005 report from Ocean Sports 
Medicine and Orthopaedics, and 
indicate whether or not the Veteran 
actually has a meniscus tear.  If a 
tear is found, the examiner should 
indicate the likelihood that such 
was due to or aggravated by service 
or the Veteran's service-connected 
left knee disorder.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an initial rating 
higher than 10 percent for a left knee 
disability.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and her representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of her 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


